Citation Nr: 1218496	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-06 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 10, 2005 for an award of service connection for hypertension and residuals of a stroke.

2.  Entitlement to an effective date earlier than January 10, 2005 for an award of special monthly compensation based on the need for aid and attendance.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that granted the Veteran's claims for service connection for hypertension, and for residuals of a stroke.  In addition, the Veteran was awarded special monthly compensation based on the need for regular aid and attendance.  Each of these benefits was made effective from July 27, 2007.  The Veteran filed a notice of disagreement with the effective date that was assigned.  By rating action dated February 2009, the RO assigned January 10, 2005 as the effective date for the award of service connection for hypertension and residuals of a stroke, and for special monthly compensation based on the need for regular aid and attendance.  The Veteran has continued to disagree with the effective date that has been assigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In various statements, the Veteran has asserted the RO committed clear and unmistakable error (CUE) in November 1996 and September 1999 rating decisions in not adjudicating service connection for hypertension and residuals of a stroke pursuant to claims received in August 1996 and August 1999.  He argues that VA has a duty to provide a sympathetic reading to all pro se claims, and to broadly develop all possible claims.  He insists a claim for service connection for hypertension and stroke residuals was supported by the service treatment records and the medical evidence then of record.  He points out that the medical records showing the Veteran had hypertension should have placed the VA on notice he had a chronic condition and, accordingly, should have been considered for service connection.  

The Board notes the RO adjudicated only a claim for pension benefits in the November 1996 rating decision, and did not adjudicate service connection in a September 1999 decision based on another claim the Veteran submitted in August 1999.  Relying on Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005), the Federal Circuit noted that where a veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  Therefore, if the appellant believes that the RO improperly failed to address a claim, his remedy was either to file a timely direct appeal at that time or to file a CUE claim to reopen the rating decision.  

The claim for CUE in the November 1996 rating action, or in the failure of the RO to adjudicate a claim for service connection based on his August 1996 and August 1999 applications, has not been adjudicated by the RO.  These matters are inextricably intertwined with the claims for an earlier effective date for the award of service connection for hypertension and residuals of a stroke, and for special monthly compensation based on the need for aid and attendance.  As the CUE claims are inextricably intertwined with the claims for an earlier effective date, they must be decided in the first instance by the RO, before the Board reaches a final determination on the earlier effective date issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, review of the record reveals that the Veteran used VA Forms 21-22a, Appointment of Individual as Claimant's Representative, dated October 30, 2007 and October 28, 2008, to appoint K.W. as his representative pursuant to 38 C.F.R. § 14.630.  Significantly, however, he was advised by VA correspondence dated February 23, 2009 that individuals providing representation under 38 C.F.R. § 14.630 must file a statement signed by both the person providing representation and the claimant that no compensation will be charged or paid for the services.  To date, VA has not received a statement indicating that no fee will be charged or paid for representation by K.W.  Accordingly, the Board finds that K.W. is currently not the Veteran's representative within the provisions of Section 14, Title 38, United States Code.  

In sum, K.W. was not accredited by VA individually or through any VA-recognized organization at the time the October 2007 or October 2008 documents were submitted.  Also, the requirements for representation without accreditation pursuant to 38 C.F.R. § 14.630 have not been completed.  On this basis, the Board finds that K.W. is currently not the Veteran's representative with respect to any issue on appeal.  However, the Board believes the Veteran intended to appoint K.W. as his representative, and that this matter should be clarified.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he clarify whether he wants to appoint K.W., or a service organization, as his representative.  He should again be advised that if he desires K.W. to be his representative, they must comply with 38 C.F.R. § 14.630 and file a statement signed by both the person providing representation and the claimant that no compensation will be charged or paid for the services.

2.  Adjudicate the claims of CUE in rating decisions of November 1996 and September 1999.  If either claim is denied, and if the Veteran files a timely notice of disagreement, then the RO/AMC must issue a statement of the case regarding the claim(s).  Only if a timely substantive appeal is received with regard to the claim(s) for CUE, should the issue(s) be returned for appellate consideration.

3.  Thereafter, re-adjudicate the issues of entitlement to an earlier effective date for an award of service connection for hypertension and stroke residuals, and for special monthly compensation based on the need for regular aid and attendance.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


